Case 1:15-cr-00514-RJS Document 29 Filed 02/23/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

oe No. 15-cr-514 (RJS)
ORDER

JOHN KOVAC,

Supervisee.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

IT IS HEREBY ORDERED that Supervisee John Kovac shall appear before this Court on
Thursday, March 4, 2021 at 9:00 a.m. for a conference on the specification of violation of
supervised release alleged by the U.S. Probation Office. In light of the ongoing COVID-19
pandemic, IT Is HEREBY ORDERED THAT by Friday, February 26, 2021, Kovac and his
counsel of record shall inform the Court in writing as to whether Kovac prefers to appear in person
or remotely via videoconference. If the latter, counsel shall review with Kovac the attached
Waiver of Right to be Present at Criminal Proceeding form, which shall then be executed and
submitted to the Court. The Court will then issue further instructions concerning the requested
videoconference.

SO ORDERED.

Dated: February 23, 2021
New York, New York

  
 

   

MCHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
